Citation Nr: 1116972	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  08-37 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss, prior to February 16, 2011.

2.  Entitlement to disability rating greater than 10 percent for service-connected bilateral hearing loss, from February 16, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which granted entitlement to service connection for bilateral hearing loss and assigned an initial noncompensable disability rating.  The Veteran expressed disagreement with the assigned disability rating and perfected a substantive appeal.

In May 2010, the Veteran and his spouse testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

This matter was previously before the Board in July 2010 at which time it was remanded for additional development.  It is now returned to the Board for appellate consideration.

In March 2011, the RO awarded an increased 10 percent disability rating for the Veteran's bilateral hearing loss, effective as of February 16, 2011.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned, and the issue therefore remains in appellate status.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in favor of the Veteran, prior to February 16, 2011, bilateral hearing loss was manifested by Level IV hearing acuity in each ear.

2.  From February 16, 2011, the Veteran's bilateral hearing loss was manifested by Level III hearing acuity in the right ear and Level IV hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating for bilateral hearing loss prior to February 16, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).

2.  The criteria for a disability rating greater than 10 percent for bilateral hearing loss, from February 16, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.385, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).
 In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in February 2008, March 2009, July 2010, and August 2010 the Veteran was notified of the evidence not of record that was necessary to substantiate his claims.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.  He was also provided the requisite notice with regard to the Dingess requirements.

This is an appeal arising from a grant of service connection in a December 2007 rating decision; and as the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify the Veteran in this case has been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nevertheless, in the above mentioned letters and other correspondence provided by the RO, the Veteran was notified of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. 

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

In evaluating service-connected hearing loss, disability ratings are derived from mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are performed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Disability ratings of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test (Maryland CNC) and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  An examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, (Percentage Evaluations for Hearing Impairment) is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The disability rating is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).

VA regulations also provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately. 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran asserts that his bilateral hearing loss is more severe than indicated by the noncompensable disability rating assigned for the period prior to February 16, 2011, and by the 10 percent disability rating assigned thereafter.

Prior to February 16, 2011

A private audiological evaluation report from W. J. H., M.D., of Timber Ridge Ear, Nose, and Throat, dated in October 2007, shows that the Veteran reported experiencing progressive hearing loss with muffled voices and poor clarity, which was worse in a noisy environment or with background sound.  He reported wearing hearing aids in both ears.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
45
75
100
62.5
LEFT
45
55
80
95
68.75

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 76 percent in the left ear.  The diagnosis was sensorineural hearing loss.

Under Table VI of the regulations, the Veteran's hearing level in the right ear was IV and his hearing level in the left ear was IV.  Under Table VII of the regulations, such a combination of hearing impairment warrants a 10 percent disability rating.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2010).

A VA audio examination report dated in November 2007 shows that the Veteran reported having experienced progressively worse bilateral hearing loss.  He noted that he would have the greatest difficulty hearing in meetings or at church.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
75
95
56.25
LEFT
30
50
75
95
62.5

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of  88 percent in the left ear.  The diagnosis was normal to profound bilateral sensorineural hearing loss.

Under Table VI of the regulations, the Veteran's hearing level in the right ear was I and his hearing level in the left ear was III.  Under Table VII of the regulations, such a combination of hearing impairment warrants a noncompensable disability rating.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2010).

In April 2008 and May 2010, the Veteran submitted subsequent private audio examination reports from Dr. H., and from E. A. C., respectively, however, neither of these reports provide applicable data relevant to the regulatory provisions of 38 C.F.R. § 4.85.  While fact-finding is a proper function of the Board, and the Board is permitted to interpret the graphical representations contained in the audiograms into numerical results, either audiometric or speech discrimination findings were not provided in those examination reports.  Thus, the Board is unable to appropriately interpret the reports for consideration in the Veteran's initial rating claim.  See 38 C.F.R. § 4.85; Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  

During his May 2010 hearing, the Veteran and his spouse testified that his hearing was becoming much worse.  The Veteran indicated that if going to church or to a meeting, he would be unable to hear.  His spouse added that she would have to talk loudly to him, and that he often could not hear even with the use of hearing aids.  She also described that the hearing loss affected his life and would cause frustration in social settings.

Having carefully considered the medical evidence of record for the period between the date of the Veteran's claim and February 16, 2011, the Board finds that while the November 2007 findings showed that the Veteran's bilateral hearing loss was manifested by Level I hearing in the right ear and Level III hearing in the left ear, the October 2007 findings showed Level IV hearing in each ear.  The October 2007 findings appear to be consistent with those shown in the later February 2011 VA examination report as set forth below.  As such, resolving all reasonable doubt in favor of the Veteran, the Board finds that an initial 10 percent disability rating is warranted for the Veteran's bilateral hearing loss from July 2, 2007 (the date of claim) to February 16, 2011, under the provisions of 38 C.F.R. § 4.85. 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2010).

The Board has also considered whether a higher disability rating might be warranted during this stage based on exceptional patterns of hearing impairment. However, as noted above, at no time during this stage has the Veteran's bilateral hearing loss met the criteria of 38 C.F.R. § 4.86.  As such, the Board finds that from July 2, 2007, to February 16, 2011, the Veteran was entitled to a 10 percent disability rating, but no more, for his bilateral hearing loss disability.

From February 16, 2011

A VA audio examination report dated February 16, 2011, shows that the Veteran reported continued hearing loss.  Audiological evaluation revealed pure tone thresholds, in decibels, were as follows:






HERTZ



1000
2000
3000
4000
Average
RIGHT
25
45
80
100
62.5
LEFT
35
50
80
85
62.5

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of  80 percent in the left ear.  The diagnosis was mild to profound sensorineural hearing loss of the right ear and mild to severe sensorineural hearing loss of the left ear.  The examiner added that the Veteran's hearing loss should not render him unemployable, as with hearing aids, he should be able to function in a large number of occupational situations.

Under Table VI of the regulations, the Veteran's hearing level in the right ear was III and his hearing level in the left ear was IV.  Under Table VII of the regulations, such a combination of hearing impairment warrants a 10 percent disability rating.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100 (2010).

Again, Table VIA is not available to the Veteran for either ear because his pure tone threshold is not 55 decibels in at each frequency, or 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  As such, the Board finds that the Veteran is entitled to no more than the currently assigned 10 percent disability for the bilateral hearing loss from February 16, 2011.

The Board notes that consideration has been given on the impact of the Veteran's bilateral hearing loss on his daily functioning and employability.  However, the competent medical evidence of record has not shown such additional impact of activities of daily living.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency of an examination.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Nevertheless, the evidence of record has shown that the Veteran's bilateral hearing loss was worse in a noisy environment or with background sound, but that his hearing loss should not render him unemployable, as with hearing aids, he should be able to function in a large number of occupational situations.

As indicated above, the assignment of disability ratings for hearing impairment are derived by the mechanical application of the Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann, 3 Vet. App. at 345.  The Board has considered the testimony and statements of the Veteran and his spouse as to the extent of his current bilateral hearing loss disability.  They are certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased disability rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Notwithstanding the Veteran's descriptions, the audiometric testing results are dispositive evidence for a claim for a higher disability rating for hearing loss.

As this is an initial rating case, consideration has been given to "staged ratings" since service connection was made effective (i.e., different percentage ratings for different periods of time).  Fenderson, 12 Vet. App. at 119.  However, in the present case, while this issue had been initially staged by the RO, as a result of his decision, the Veteran's bilateral hearing loss disability has been found to warrant a 10 percent disability rating since the date of claim.  In this regard, his symptoms appear to have remained constant throughout the course of the period on appeal and as such additional staged ratings are not warranted.  The preponderance of the evidence is against a disability rating greater than 10 percent during any time period during the course of this appeal.  While the benefit of the doubt was given to the Veteran in weighing the evidence of record prior to February 16, 2011, such is not for application thereafter.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular Consideration

Finally, the Board finds that the Veteran's bilateral hearing loss does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's bilateral hearing loss is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating assigned herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration. 










	(CONTINUED ON NEXT PAGE)

ORDER

An initial 10 percent disability rating for service-connected bilateral hearing loss, prior to February 16, 2011, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A disability rating greater than 10 percent for service-connected bilateral hearing loss, from February 16, 2011, is denied.




____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


